DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application EP20159724.2 filed on February 27, 2020. It is noted, however, all claims of the instant application, 17/168, 328 receive the effective filing date of February 26, 2021.

Specification
The use of the terms “Honestly Phresh”, “From Molly With Love” and “Mother Dirt” [p.3, paragraph 00010], which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: “Pedicoccus” should read “Pediococcus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because the upper weight limit of alcohol, 99.9999%, only allows for a 0.00001% maximum amount by weight of any other ingredient, such as oil. It is recommended that “90 % to 99.9999 % by weight of 98-99.9% C 1-6 alcohol and at least 0.001 % by weight of an oil component” is amended to either “90 % to 99% by weight of 98-99.9% C 1-6 alcohol and at least 0.001 % by weight of an oil component” or “90 % to 99.9999 % by weight of 98-99.9% C 1-6 alcohol and at most 0.00001% by weight of an oil component”. 
Dependent claims 13-14 and 18 are rejected for the same reasons set forth above. 
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 Regarding claim 14, the phrase "preferentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. (US2012/0156171). 
	Regarding claims 1-7, Breton et al. teach a deodorant composition [p.5, column 2, paragraph 0111, line 9-10] with between 103 and 1015 cfu/g of living microorganisms [p.6, column 2, paragraph 0134, line 3-4] including: lactic acid bacteria, Lactobacillus, Bifidobacterium, Streptococcus, Propionibacterium, Bacillus, Lactococcus, Pediococcus, Enterococcus, Micrococcus, and Saccharomyces [p. 3, paragraphs 0047-0055]. 
Regarding claims 8-11, Breton et al. teaching usable solvents, notably ethanol [p.6, column 1, paragraph 0119, line 2]. Please note that “98-99.9% C1-6 , alcohol” in the instant claims is interpreted as the percent of purity.  
	Regarding claims 12-14, Breton et al. teach an oil selected amongst oils such as olive oil, sunflower, avocado, (coconut) nut, almond, argan, (rose oil) muscat rose tree or evening primrose [p. 4-5, column 2-1, paragraphs 0095-0098]. Wherein, the (oil) polyunsaturated fatty acid is present in a content from 0.0001 to 90% in weight, with respect to a total weight of the composition [p. 9, column 2, claim 38, line 2-3]. The oil to probiotic ratio, 1:1000, is equivalent to 0.1% oil, which is encompassed by the 0.0001% to 90% weight range taught by Breton et al. 
	Regarding claims 15 and 16 Breton et al. teach prebiotics including fructooligosaccharide, (galactooligosaccharides, glucooligosaccharides) oligosaccharides, produced from glucose, galactose, xylan [p.5, column 1, paragraph 0106, lines 2-8] and (sugar alcohol) sorbitol [p.6, column 1, paragraph 0122, line 3].
	Regarding claim 17, Breton et al. teach conventional additives, such as fragrances (a perfuming ingredient) [p.5, column 2, paragraph 0116, line 6]. 
	Regarding claim 18, Breton et al. teach freeze-dried microorganisms, in a concentrated form, [p. 3-4, paragraph 0066, lines 3-5] for topical administration in aqueous, hydroalcoholic or oily solutions, solution-type dispersions or lotion or serum-type dispersions, (homogenizer) emulsions having a liquid or semi-liquid consistency [p. 5, column 1, paragraph 0109, lines 1-5]. 
	Breton et al. do not explicitly teach the 90 % to 99.9999% by weight percentage of the C1-6 alcohol, relevant to claim 1. 
However, it would have been obvious to a person of ordinary skill, prior to the filing date, to optimize the composition taught by Breton et al. through routine experimentation. Breton et al. teach a composition composed of Lactobacillus paracasei at 5% in weight [p. 7, column 1, example 1 or paragraph 0146, line 1]. Thus, inferring that up to 95% of the composition could be alcohol. Further, extending the workable range from 95% to 99.9999% is merely optimization that can be achieved through serial dilution, which is considered part of routine experimentation. As a result, one of ordinary skill would have achieved the deodorant composition comprised of 90 % to 99.9999% by weight percentage of the C1-6 alcohol with a reasonable expectation of success. This obviousness is based on the use of a known technique to improve a similar product KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (C).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. (US2012/0156171) in view of Zhao et al. (2010) “Dynamic Foams in Topical Drug Delivery”. 
Regarding claim 19 and claim 20, Breton et al. teach a propellant agent [p.6, column 2, paragraph 0113, line 3].
	However, Breton et al. does not teach a propellant gas of either N2, CO2, propane, butane or mix.
	Zhao et al. remedy the deficit regarding claim 19 and claim 20 by teaching nitrogen, nitrous oxide and carbon dioxide are typical compressed gas propellants; they are cheap… Butane and propane are relatively inexpensive and have a high boiling point [p.680, column 1, paragraph 1, line 8-13]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the composition taught by Breton et al. with the excipient or propellant gas taught by Zhao et al. to achieve a sprayable deodorant with a reasonable expectation of success. Further, one would be motivated to include the propellant taught by Zhao et al. to achieve a sprayable deodorant that is both inexpensive and stable at higher temperatures. This obviousness is based upon theKSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. 
Claim 1 recites “probiotic culture is a bacteria and/or yeast, and/or any other bacteria naturally occurring” and alcohol. This judicial exception is a nature-based product because probiotics are naturally occurring living organisms and alcohol is a naturally occurring substance (Step 2A Prong 1: YES). 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because specifying that the probiotic is “in dried vital form, in an amount of 1.102 to 1.1013 CFU to 1 g of total weight” does not positively limit the structure of the component. Further, specifying that the amount and purity of the alcohol as “90% to 99.9999% by weight of 98-99.9%” does not integrate the judicial exception into practical application.  Therefore, the broadest reasonable interpretation is the naturally occurring product. Accordingly, the claim recites a judicial exception without significantly more (Step 2A Prong 2: NO).
Claim 1 as a whole is not integrated into practice based on a markedly different characteristics analysis, which is performed by comparing the nature-based product with the additional limitations to the naturally occurring counterparts to determine if it has markedly different characteristics (MPEP 2106.04(c)(II)). Since the specification does not provide any indication that the structures claimed vary from their naturally occurring counterparts the claim as a whole does not integrate the recited judicial exception into practical application. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). The claim is not eligible (Step 2B: NO).
Claims 2-20 depend on claim 1, thus the claims recite a composition of matter drawn to a same nature-based product limitation (Step 1: Yes) (Step 2A: Prong 1: Yes).
The limitations of claims 2-7, regarding the probiotic of claim 1, recite additional elements that limit the species. Specifically enumerating, lactic acid bacteria (claims 5-7), and the genera: Lactobacillus, Bifidobacterium, Streptococcus, Propionibacterium, Enterobacterium, Bacillus, Saccharomyces, Nitrosomonas, Lactococcus, (Pedicoccus) Pediococcus, Alcaligenes, Enterococcus, Micrococcus, Acinetobacter, Corynebacterium and Malassezia (claim 4 and 5). Neither the claims or specification allude to any genetic alterations that would render the probiotics structurally distinct from the naturally occurring bacteria. Further, probiotics may be naturally present in a human…included in the deodorant… and may not produce one or more predetermined odor causing compounds [IDS Reference: Fine et al. (2006) p. 2, paragraph 006, line 6-9]. Therefore, the additional elements are not sufficient to amount to significantly more than the judicial exception (Step 2A Prong 2: NO). As a whole, these limitations do not integrate the independent claim into practical application because no markedly different characteristics were recited and “products of nature” cannot be patented (Step 2B: No). Accordingly, the claims are not eligible.
The limitations of claims 8-11 are drawn to an additional element of ethanol. Ethanol is a naturally occurring substance resulting from the fermentation by yeast of fruit sugars [Dudley (2004), abstract line 1]. Therefore, reciting the additional element, ethanol alone, does not amount to more than the judicial exception. Further, many deodorants are ethanol-based and effect of deodorant on bacterial abundance is more modest, compared to antiperspirant [IDS Reference: Urban et al. (2016) p.13, line 6-9]. Note, that any effect on bacterial abundance would be a naturally occurring phenomenon (i.e. death). Therefore, combining the additional element, ethanol, with the judicial exception, the naturally occurring probiotic, does not integrate the judicial exception into practical application either (Step 2A Prong 2: NO). As a whole, the claim does not integrate the judicial exception practical application because alone and in combination with the judicial exception the additional element does not integrate the exception into an inventive concept (Step 2B: NO). Accordingly, the claims are not eligible.
The limitations of claim 12-14 and 18 are drawn to an additional element of an oil, being at least 0.001 % by weight and a food or cosmetic oil based on triacylglycerols. Alone, an oil, at any quantity, is a naturally occurring substance that does not amount to significantly more than the judicial exception. In the deodorant… (oil) fat(s) greater than 5% of total deodorant may turn it rancid [IDS Reference: Fine et al. (2006) p. 8, paragraph 0025], which may be due to microbial lipase [Chandra et al. (Aug., 2020)].  In view of the prior art, the addition of an oil to the judicial exception does not integrate the exception into practice (Step 2A Prong 2: NO). As a whole, the claim does not integrate the judicial exception practical application because alone and in combination with the judicial exception the additional element does not integrate the exception into an inventive concept (Step 2B: No). Accordingly, the claims are not eligible.
The limitations of claims 15 and 16 are drawn to an additional element of a prebiotic. Alone, this element does not integrate the judicial exception into practical application because the element does not structurally impact the nature-based product. In combination, the additional element is well known and conventional in view of the prior art. According to Roudsari et al, manipulation of the composition and function of the skin microbiota by prebiotic strategies (in contrast to antibiotics), may allow selective inhibition of detrimental and at the same time preservation and stimulation of beneficial bacteria, is therefore of obvious interest in dermatology [IDS Reference: Roudsari et al (2014)]. Therefore, the limitation does not integrate the exception into practice (Step 2A Prong 2: No). As a whole, the claim does not integrate the judicial exception practical application because alone and in combination with the judicial exception the additional element does not integrate the exception into an inventive concept (Step 2B: No). Accordingly, the claims are not eligible.
The limitation of claim 17, recite an addition of a perfuming ingredient. Alone, the claimed perfume element is recited with a high level of generality. The specification clarifies that the perfuming ingredient: fragrances, particularly natural extracts or synthetic essences with a strong aroma (See instant specification p.5, paragraph 00014, line 7-8). In view of specification, the broadest reasonable interpretation of the perfuming ingredient is a naturally occurring product, so the additional element does not integrate the judicial exception into practical application (Step 2A Prong 2: No).  In view of Breton et al., or IDS reference including Callewaert et al. and Fine et al., adding a perfume or fragrance to deodorant is a well-understood, routine and conventional practice in the art (Step 2B: No). Accordingly, the claim is not eligible.
The limitation of claims 19 and 20, are drawn to an additional element of a propellant (N2, CO2, propane, butane or a mixture).  Nitrogen gas and carbon dioxide are naturally occurring inert gases. While, propane and butane do not structurally limit the judicial exception and are merely being used as an excipient, which is equivalent to merely “applying” the nature-based product. Therefore, as a whole the (Step 2A Prong 2: No). Further, in view of Zhao et al., the claimed propellants are well-understood, routine and conventional practice in the art (Step 2B: No). Accordingly, the claims are not eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY C. BREEN/Examiner, Art Unit 4161                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657